UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report- Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.333-171913 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-1496206 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Farm Glen Boulevard, Farmington, CT (Address of Principal Executive Offices) (Zip Code) (860) 676-4600 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YES xNOo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of August 15, 2011, there were 17,880,200 shares of First Connecticut Bancorp, Inc. common stock, par value $0.01, outstanding. First Connecticut Bancorp, Inc. Table of Contents Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Statements of Condition at June 30, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 61 Part II. Other Information Item 1. Legal Proceedings 61 Item1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 62 Item 4. (Removed and Reserved) 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signatures 64 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Part I. Financial Information Item 1. Consolidated Financial Statements First Connecticut Bancorp, Inc. Consolidated Statements of Condition June 30, 2011 December 31, 2010 (Dollars in thousands) (Unaudited) Assets Cash and due from banks $ $ Federal funds sold - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Interest-bearing $ $ Noninterest-bearing FHLB advances Repurchase agreement borrowings Mortgagors’ escrow accounts Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 30,000,000 shares authorized, 17,880,200 shares issued and outstanding - Additional paid-in-capital - Unallocated common stock held by ESOP ) - Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 First Connecticut Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except Per Share data) Interest income Interest and fees on loans Mortgage $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 54 58 Corporate stocks Other interest income 58 24 75 34 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 96 87 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold - 24 Brokerage and insurance fee income 10 Bank-owned life insurance income Other 50 96 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Contribution to Farmington Bank Community Foundation, Inc. - - Other operating expenses Total noninterest expense (Loss) Income before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ Net loss per share (See Note 2): Basic and Diluted (1) $ ) N/A N/A N/A Weighted average shares outstanding: Basic and Diluted N/A N/A N/A Pro forma net (loss) earnings per share (2): Basic and Diluted $ ) ) (1) Net loss per share reflects earnings for the period from June 29, 2011, the date the Company completed a Plan of Conversion and Reorganization to June 30, 2011. (2) Pro forma net (loss) earnings per share assumes the Company’s shares are outstanding for all periods prior to the completion of the Plan of Conversion and Reorganization on June 29, 2011. The accompanying notes are an integral part of these consolidated financial statements. 2 First Connecticut Bancorp, Inc. Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Accumulated Other Comprehensive (Loss) Income Unrealized Related to Unallocated Gain on Employee Benefits Additional Common Securities Plans, Common Stock Paid in Shares Held Retained Available- Net of For the Six Months Ended June 30, 2011 Shares Amount Capital by ESOP Earnings for-Sale Tax Effect Total (Dollars in thousands) Balance at December 31, 2010 - $
